Citation Nr: 1423206	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  10-31 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial compensable rating for service-connected asbestosis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Counsel









INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran, who is the appellant, served on active duty from June 1951 to June 1955. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2013, October 2013 and December 2013, the Board remanded the claim for further development.  


FINDING OF FACT

Pulmonary function tests, chest x-rays, and CT scans do not support an increase in severity of respiratory symptoms or a respiratory disability.


CONCLUSION OF LAW

The criteria for a compensable rating for asbestosis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6833 (2013).







The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional VCAA notice is not required.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained VA and private medical records.  




The Veteran was afforded VA examinations in February 2009, in October 2010, and in December 2013.  As the examination reports are based on review of the Veteran's history and described the disability in sufficient detail so that the Board's review is a fully informed one, the examination reports are adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disabilities in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles for Rating Disabilities

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 



The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Rating Criteria

In a rating decision in April 2009, the RO granted service connection for asbestosis and assigned a noncompensable rating, effective August 13, 2008. 

Asbestosis is currently rated under 38 C.F.R. § 4.97, the General Rating Formula for Interstitial Lung Disease, Diagnostic Code 6833. 

Pursuant to 38 C.F.R. § 4.97, asbestosis is classified as interstitial lung diseases.  The general rating formula for interstitial lung disease (Diagnostic Codes 6825 through 6833) provides a 10 percent rating for FVC of 75 to 80 percent predicted; or DLCO (SB) of 66 to 80 percent predicted.  A 30 percent rating for FVC of 65 to 74 percent predicted; or DLCO (SB) of 56 to 65 percent predicted.  A 60 percent for FVC of 50 to 64 percent predicted; or DLCO (SB) of 40 to 55 percent predicted; or maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A 100 percent rating for FVC less than 50 percent predicted; or DLCO (SB) less than 40 percent predicted; or maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation; or cor pulmonale or pulmonary hypertension; or requires outpatient oxygen therapy.

When there is a disparity between the results of different PFT's FEV-1 (Forced Expiratory Volume in one second), FVC (Forced Vital Capacity), etc., so that the level of evaluation would differ depending on which test result is used, use the test result that the examiner states most accurately reflects the level of disability.  38 C.F.R. § 4.96(d)(4).



When evaluating based on PFT's, use post-bronchodilator results in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, use the pre-bronchodilator values for rating purposes.  38 C.F.R. § 4.96(d)(5).

Facts and Analysis

The Veteran was granted service connection for asbestosis based on the results of the VA examination in February 2009.  X-rays revealed no active pulmonary disease.  Results of pulmonary function testing showed normal spirometry with a mild decrease in diffusing capacity.  FVC was 110%, FEV1 was 132%, FEV1/FVC was 79%, and DLCO was 65%.  

VA records document asbestosis by history of asbestosis.  In January 2010 spirometry showed oxygen saturation of 97% on room air, FEV1 was 141%, FEV1 over FVC ratio was 83%, slow vital capacity was 138%, and diffusion capacity corrected for lung volume was 93%.  In February 2010, the baseline pulmonary function was above 90%.  In October 2010 pulmonary function testing showed FVC was 99%, FEV1 was 119%, FEV1/FVC was 78%, and DLCO was 99%.  

On VA examination in October 2010, the VA examiner stated that a recent spirometry in 2010 revealed normal spirometry and diffusion capacity was within normal limits.  

On VA examination in April 2013, a CT scan showed no findings suggestive of  asbestosis.  

On VA examination in December 2013, the VA examiner reviewed results of pulmonary function testing in April 2013, which were interpreted as normal spirometry as the past pulmonary function testing had been.  




The VA examiner stated that pulmonary function testings, chest x-rays, and CT scans do not support the Veteran's claim of an increase in severity of respiratory symptoms and the findings of the pulmonary function testing do not support a respiratory disability.

The examiner also stated that after review of medical literature, a solitary pulmonary nodule is not an uncommon finding on X-ray.  Most are benign and are routinely followed.  Asbestosis was not among the differential diagnosis for finding of a pulmonary nodule.  The Veteran's nodule was present in the absence of other indicators of asbestos exposure such as pleural plaques or fibrosis.  

The Veteran's pulmonary function testing have been predominantly within normal limits throughout the appellate period and clinical testing has shown that the Veteran does not have a respiratory disability.  Because the medical evidence demonstrates no clinical evidence of disabling asbestosis, a compensable rating is not warranted. 

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria. 





If the criteria reasonably describe the disability levels and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned ratings are adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Comparing the Veteran's disability level and symptomatology to the Rating Schedule, the degree of disability is encompassed by the Rating Schedule and the assigned schedule rating is adequate.  

In other words, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology, and the Veteran does not have any symptomatology not already encompassed by the Rating Schedule.  For this reason, referral for an extraschedular rating is not warranted under 38 C.F.R. § 3.321(b)(1). 

Total Disability Rating for Compensation based on Individual Unemployability 

The Veteran has not raised the claim for a total disabled rating for compensation based on individual unemployability and the claim is not reasonably raised by the record as the Veteran is working.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).


ORDER

An initial compensable rating for service-connected asbestosis is denied.

____________________________________________
George E. Guido Jr
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


